Appeal by the defendant from a judgment of the Supreme Court, Kings County (Firetog, J.), rendered October 25, 1990, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Since the defendant did not object to the charge given by the court that evidence of his past crimes was to be used solely to assess his credibility, he failed to preserve his claim of error for appellate review (see, People v Hughes, 138 AD2d 523; People v Willis, 96 AD2d 1108). In any event, we find that the charge as given was correct.
We find the defendant’s other contentions to be without merit. Sullivan, J. P., Balletta, O’Brien and Copertino, JJ., concur.